 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   ESTATE OF FERNANDO SAUCEDA, et al.,
                                                           Case No.: 2:11-cv-02116-GMN-NJK
12          Plaintiff(s),
                                                                         ORDER
13   v.
                                                                      [Docket No. 174]
14   CITY OF NORTH LAS VEGAS, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiffs’ renewed petition for compromise of minor’s claim.
17 Docket No. 174. The Court hereby SETS that petition for a telephonic hearing at 2:45 p.m. on
18 April 15, 2020. Counsel shall appear telephonically by calling the Court conference line at 877-
19 402-9757 at least five minutes prior to the hearing. The conference code is 6791056. In order to
20 ensure a clear recording of the hearing, the call must be made using a land line phone. Cell phone
21 calls, as well as the use of a speaker phone, are prohibited.
22         IT IS SO ORDERED.
23         Dated: April 2, 2020
24                                                                 ______________________________
                                                                   Nancy J. Koppe
25                                                                 United States Magistrate Judge
26
27
28

                                                     1
